Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed in the after final amendment on 02/12/21 (entered), Claims 1, 4-7 & 9-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an arrangement for preparation of a proximal surface of a tibia for a tibia component of a prosthetic knee joint, including: a tibia and femoral stability gap preparation plate adapted to be placed upon an initially resected proximal surface of a tibia, said tibia and femoral stability gap preparation plate including an upper side having a plurality of user operable height adjustable extension tabs; a joint liner, wherein each user operable height adjustable extension tab is adapted to engage said joint liner, wherein said joint liner includes an upper articulated surface to engage a femoral component of a prosthetic knee joint, such that a height adjustment of said plurality of user operable height adjustable extension tabs creates a stability gap defined between the tibia and femoral stability gap preparation plate and the joint liner, wherein the stability gap is commensurate with a reference plane defined 
The closest prior art of record appears to be: Claypool et al. (US PG Pub No. 2014/0052269).
Claypool et al. discloses a tibial prosthesis system comprising a tibial bearing plate component positioned atop a base plate component between the femur and a resected tibia in the knee joint, wherein at least one shim member is further inserted by a surgical instrument between the two plate components, and wherein the shims of the system are used to determine a proper thickness of a provisional tibial prosthesis system, and wherein a cut guide can be further attached to the shim, but Claypool et al. fails to disclose a plurality of user operable height adjustable extension tabs on either of the plate components. Furthermore, there is no reasonable motivation to modify Claypool et al. to have the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/           Primary Examiner, Art Unit 3775